COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-12-00735-CV
Style:                              William David Golden
                                    v The State of Texas
Date motion filed*:                 February 13, 2013
Type of motion:                     Motion for extension of time complete the appellate record and to file appellant’s brief
Party filing motion:                Appellant
Document to be filed:               Clerk’s Record and Appellant’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                September 3, 2012 for record; N/A for brief
         Number of previous extensions granted:            0                Current Due date: March 11, 2013, for record
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The clerk’s record was timely filed on March 8, 2013, and appellant’s brief is currently due on May 7,
          2013. Appellant’s motion requesting an extension of time to file the clerk’s record and to file his brief is
          dismissed as moot.



Judge's signature:     /s/ Jim Sharp
                       

Panel consists of      ____________________________________________

Date: May 9, 2013




November 7, 2008 Revision